        Case 1:15-cr-00536-PGG Document 1197 Filed 08/16/21 Page 1 of 4

‘                                                      U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       August 16, 2021
BY CM/ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:     United States v. Irfan Amanat
                       15 Cr. 536 (PGG)

Dear Judge Gardephe:

       The Government writes in advance of sentencing for Irfan Amanat (“Irfan”) and in
response to the Court’s order (Dkt. No. 1196) to respond to Irfan’s August 12, 2021 supplemental
sentencing memorandum (Dkt. No. 1193 (“Irfan Mem.”)). As set forth in the Government’s
August 4, 2021 sentencing memorandum (Dkt. No. 1181 (“Gov. Mem.”)), a sentence within the
Guidelines recommended range of 87 to 108 months’ imprisonment is warranted in this case under
the section 3553(a) factors including based on the magnitude of Irfan’s offenses, the need to
impose just punishment, and the need to afford adequate deterrence.

        In its sentencing memorandum, the Government properly argued that Irfan’s prior SEC ban
was relevant for sentencing in connection with the proper Guidelines calculation and for
consideration under the section 3553(a) factors. Whether or not he was previously convicted of a
criminal violation, the import of the prior SEC ban is that Irfan is clearly not a first-time offender
of the securities laws; both the SEC and the Third Circuit have affirmed that, prior to the instant
scheme, Irfan violated the securities laws. Irfan Mohammed Amanat, S.E.C. Release No. 54708
(Nov. 3, 2006), 2006 WL 4958610, appeal denied, Amanat v. S.E.C., 269 Fed. App’x 217 (3d Cir.
2008) (the “Irfan Ban”). The import of the Irfan Ban is twofold. First, it serves as a proper basis
for a two-level enhancement under U.S.S.G. § 2B1.1(b)(9)(C) (applying two-level enhancement
for conduct that constitutes “a violation of any prior, specific judicial or administrative order,
injunction, decree, or process not addressed elsewhere in the guidelines”). The prior SEC bar
provides that Irfan “cease and desist from committing or causing any violations or future violations
of Section 10(b) or Rule 10b-5 of the Securities Exchange Act of 1934.” (the Irfan Ban). Here,
through his conviction on Count Six, Irfan was found to have engaged in a conspiracy to commit
securities fraud (namely, to violate Section 10(b) and Rule 10b-5), to make false statements in
SEC reports, and to mislead auditors. Although the jury’s verdict does not clearly state which
object or objects they based their conviction on, for Guidelines calculation purposes, the Court can
easily find, by a preponderance of the evidence that, by helping KITD, a public company,
misreport its cash balance to investors, Irfan conspired to commit and caused the commission of a
        Case 1:15-cr-00536-PGG Document 1197 Filed 08/16/21 Page 2 of 4

Hon. Paul G. Gardephe
August 16, 2021
Page 2

section 10(b) violation. Accordingly, the two-level enhancement applies. Although that
enhancement was included in Irfan’s final PSR (PSR ¶ 80), Irfan did not even challenge it in his
original sentencing submission and only now challenges the enhancement in his supplemental
submission. But his eleventh-hour challenge is meritless. Irfan argues that because the
Government has conceded that it cannot squarely prove that Enable traded “securities” as that term
is defined by the securities laws, Irfan could not have been involved in a section 10(b) violation
with respect to KITD. (Irfan Mem. 7). However, whether or not Enable was involved in securities
trading, KITD plainly issued securities that serve as a predicate for a section 10(b) violation and
accordingly, Irfan violated that section through his fraudulent conduct in connection with KITD.
The Government’s view concerning whether Enable traded securities affects only whether Irfan’s
work with Enable creates an association with a broker-dealer or investment advisor as required for
an enhancement under U.S.S.G. § 2B1.1(b)(20). It has no impact on whether Irfan’s role in the
KITD fraud constitutes a violation of section 10(b) – as a jury found, it does.

        Furthermore, Irfan’s prior SEC ban is highly relevant for the Court’s section 3553(a)
consideration. As explained in the Government’s memorandum, the fact that Irfan previously
violated the securities laws (and was on notice not to re-violate) heightens his culpability and
suggests that the sentence imposed needs to be sufficient to afford specific deterrence to Irfan not
to continue his pattern of fraud. See, e.g., U.S.S.G. § 2B1.1, Application Note 8(C) (explaining
that this section embodies a judgment by the sentencing commission that an individual who does
not comply with such a prior order demonstrates “aggravated criminal intent and deserves
additional punishment.”). Irfan’s submission also tries to downplay the seriousness of his prior
violation by claiming that SEC bans can be based on recklessness. (Irfan Mem. 4). But here, the
SEC and the Third Circuit clearly believed that Irfan’s violation was willful. (See, e.g., the Irfan
Ban at 219 (“The Commission’s Division of Enforcement instituted civil administrative
proceedings against Amanat, alleging that he willfully violated § 10(b) and Rule 10b–5”); id. (“On
administrative appeal, the Commission conducted an independent review of the record and
reversed, finding that Amanat willfully violated § 10(b) and Rule 10b–5.”); 220 (“[T]he conclusion
reached by the Commission, i.e., that Amanat willfully violated § 10(b) and Rule 10b–5, is
reasonable and supported by substantial evidence.”). The Third Circuit also affirmed the SEC’s
finding that Irfan “posed a risk of violating the securities laws in the future.” Id. Accordingly,
and for the reasons set forth in the Government’s sentencing memorandum, the Court should
consider Irfan’s prior SEC ban in both its Guidelines calculation and in its consideration of the
section 3553(a) factors.

        Irfan also complains that the Government supposedly takes inconsistent positions by
holding Irfan accountable for the entire Maiden Capital loss while only holding Irfan accountable
for the funds at KITD that were lost through Enable. (Irfan Mem. 4-5). This argument is a moot
point, and is also incorrect. As a threshold matter, the argument is moot inasmuch as for the
reasons set forth in the Government’s sentencing memorandum whether Irfan is held liable for the
entire Maiden Capital loss, or just the portion that was lost specifically by Enable, has no impact
on the Guidelines calculation here. The entire Maiden Capital loss is estimated by the Government
to be approximately $7.2 million. (Gov. Mem. 6). When the fund collapsed, Irfan was providing
false statements about holdings of approximately $2.5 million at Enable. (Id. 7). Whether one
combines $7.2 million or $2.5 million with the additional $2 million of loss related to KITD, that
        Case 1:15-cr-00536-PGG Document 1197 Filed 08/16/21 Page 3 of 4

Hon. Paul G. Gardephe
August 16, 2021
Page 3

results in an 18-level enhancement under U.S.S.G. § 2B1.1(b)(1)(J). Accordingly, even if the
Court only held Irfan liable for the losses at Enable in connection with both schemes, the
Guidelines calculation would remain unchanged.

         More fundamentally, however, the Government’s argument that Irfan should be held liable
for all losses in connection with Maiden Capital but not KITD is appropriate in light of the facts
of this case. With respect to Maiden Capital, just as the Court has previously found with respect
to Omar, it was easily foreseeable to Irfan, a sophisticated businessman, that losing $2.5 million
from a fund run by a single manager whose total worth was only under $8 million and lying about
those funds could seriously threaten the entire solvency of the fund. (Dkt. No. 1179 at 33 (“It is
reasonable to hold [Omar] Amanat responsible for the collapse of Maiden Capital, because the
evidence showed that he was aware that Maiden Capital was a small fund, and that Maiden’s
investment in Enable represented a significant portion of Maiden Capital’s total assets.”)). By
contrast, KITD was a much larger entity and a publicly-traded media company, and is it far less
obvious (without knowing about the other accounting fraud being perpetrated internally) that
Enable’s lies about approximately $2 million in cash would put the entire company on the brink
of insolvency. Accordingly, the Court should find that Irfan, like Omar, should be held
accountable for the entire amount of Maiden Capital’s losses whether or not he can be reasonably
held accountable for the entirety of KITD’s losses.

         Irfan also complains about the Government’s supposed claim that Irfan “squandered
[Enable’s] money in Dubai,” and asserts that that “claim” is inconsistent with the Government’s
not seeking forfeiture in this case. (Irfan Mem. 6). This line, however, is taken out of context
from the Government’s sentencing memorandum and bears no connection to the issue of forfeiture.
Throughout his sentencing memo, Irfan claims that there is no evidence that he “stole” the money
from Enable, and relies on that point as a supposedly mitigating factor. (See, e.g., Irfan’s July 16,
2021 Sentencing Memorandum at 35, 52). In response, the Government was compelled to point
out that the lack of evidence concerning what happened to Enable’s money is not a mitigating
factor; it is simply a consequence of the fact that Irfan was based out of Dubai and there is
insufficient evidence to fully follow the trail of the dissipated funds. In other words, the
Government is not claiming that Irfan personally spent those funds; as set forth in its memorandum,
the Government does not have specific evidence of that fact. That is also why the Government is
not seeking forfeiture. Equally, however, the Government does not have evidence that Irfan did
not steal that money, and Irfan has provided no real evidence (other than his self-serving
statements) to explain what actually happened to the money and why he had never recovered it.
And the explanations he has provided do not square with the evidence. For example, contrary to
Irfan’s assertions that the funds were simply frozen at Enable’s trading accounts, the evidence at
trial showed that millions of dollars were lost through poor trading. (GX-693-D). Given those
facts, the lack of evidence of outright theft is simply not a mitigating factor.

         Finally, the defendant leans heavily on the current COVID-19 circumstances as a reason
for a significant break at sentencing. The Government has never asserted that COVID is a
“fantasy”; the Government cannot fathom what that accusation is even based on. While the
Government readily acknowledges the difficulties faced by prisoners, and the world at large, over
the last approximately eighteen months, the Government does not believe that that should serve as
        Case 1:15-cr-00536-PGG Document 1197 Filed 08/16/21 Page 4 of 4

Hon. Paul G. Gardephe
August 16, 2021
Page 4

a virtual get-out-of-jail-free card. The defendant has been incarcerated pre-sentencing in difficult
conditions because he committed serious crimes and presents a real risk of flight. The Government
defers to the Court on what, if any, further role those conditions should play in sentencing, but
may also be mindful of the fact that post-sentencing, Irfan is likely to be moved to a facility with
more space and opportunities than MCC or MDC, and Irfan is currently vaccinated against
COVID-19.



                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        United States Attorney


                                                  By:          /s/
                                                        Joshua A. Naftalis
                                                        Andrea M. Griswold
                                                        Daniel Tracer
                                                        Assistant United States Attorneys
                                                        (212) 637-2310/1205/2329

cc:    Defense counsel (by CM/ECF)
